Mellen C. J.
delivered the opinion of the Court, as follows.
The motion in this case for anew trial is founded on an alleged misdirection of the Judge to the jury ; and because the verdict is supposed to be greatly against the weight of evidence.
The Judge instructed the jury, that if there was such a custom or usage proved as was contended by the plaintiff, and that it was general among printers and booksellers, and well known in Hallóte-* *281til as well as Boston ; then tbe contract might be considered as proved. It certainly is a very plain principle of law, that contracts should be construed according to the intention of the parties, as far as that can be done. Hence, a contract made and to he executed in New- York, must be construed according to the laws of that State ; because the parties are presumed to have been acquainted with those laws and to have made their contract with reference to them ; and our Courts, in deciding on that contract, would construe it in the same manner as the Courts of the State of New-York. So if in a particular branch or kind of business, certain usages exist which are well known to those connected with it, those who make contracts in relation to such transactions, are always presumed to have made the contract in reference to such usages; and of course, these are deemed to form a part of the contract,as much as though actually incorporated into it, or expressly referred to. Numerous cases have established this principle; — and it is not denied by the counsel, as applicable to the law of insurance and the transactions between banks and those in the habit of doing business with or at such banks. But the counsel for the defendant have treated this usage among printers and booksellers as a custom ; such as we fmd described in our law books; and have contended that to be valid it must have existed for time immemorial, uninterrupted, definite, reasonable, &c. We apprehend that the law of local customs is not applicable in this case. The usage relied on has nothing local in its nature ; it relates to a certain class of people spread through the country, and to the peculiar business in which they are employed. And we cannot distinguish it from those other usages we have mentioned. Usages are to be found among numerous classes of people in relation to their particular trades ; and they are always to be attended to in deciding questions touching their concerns. We therefore can perceive nothing incorrect in the instructions given by the Judge to the jury on this point.
But it is said such a custom or usage is in restraint of trade. The counsel has answered this objection himself; for he admits that in many cases the printer expressly agrees not to print any surplus copies, and that such an agreement is lawful. Now, if an *282express agreement of this kind is not unlawful, as being in restraint of trade, why should the agreement be unlawful if mad$ by reference to the usage ? There cannot be any legal distinction between the cases. The instructions on this head also are approved ; and the verdict cannot be impeached on account of the opinion of the Judge touching the rule of damages.
The next inquiry is whether the verdict is greatly against the weight of evidence. There was a great body of proof laid before the jury as to the nature, extent, generality and knowledge among all printers and booksellers of the usage in question ; and though some of the defendant’s witnesses, or most of them, testify their ignorance of the usage at Hallowell; yet they also say they have known only a few instances of surplus copies of small works. On the other hand numerous witnesses have testified that the usage is general in the country, and perfectly wrell known among all concerned; and it appears that the defendant for many years worked in a printing office in Exeter, in New-Hampshire, before he settled in Hallowell. All this evidence the jury have.examined, and have by their verdict decided that the usage was known at Hallowell, as well as Boston. On the whole, we do^not feel at liberty to disturb the verdict for any of the reasons which have been urged..

Judgment on the verdict.